PER CURIAM.
This is an interlocutory appeal taken by the plaintiff-cross-defendant in a divorce suit from two post-decretal orders, one recorded and the other oral, of the Circuit Court for Duval County. The appellant previously had taken an appeal to this court • from the final decree of divorce entered in that suit, which appeal (Case No. D-59) was dismissed by this court sua sponte under Rule 6.13, Florida Appellate Rules, 31 F.S.A. In this interlocutory appeal we have carefully examined the record on appeal as permitted in this type of appeal by *312Rule 4.2(d) and find that this interlocutory appeal is without substantial merit. Accordingly, pursuant to Rule 4.2(c), the interlocutory appeal is dismissed on our own motion. So ordered.
CARROLL, DONALD K., C. J., and STURGIS and RAWLS, JJ., concur.